ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                               September 2, 2008



The Honorable Jeri Yenne                               Opinion No. GA-0660
Brazoria County Criminal District Attorney             Re: Whether a municipal court may hear compliance
111 East Locust, Suite 408A                            applications filed under section 822.042(c) of the
Angleton, Texas 77515                                  Health and Safety Code and appeals of dangerous-
                                                       dog determinations under section 822.0421 (b) ofthe
                                                       same code (RQ-0685-GA)

Dear Ms. Yenne:

        You ask several questions about a municipal court's authority to hear compliance
applications filed under section 822.042(c) ofthe Health and Safety Code and appeals ofdangerous-
dog determinations under section 822.0421 (b) of the same code. 1 In particular, you ask:

                  1.    Does a municipal court have jurisdiction to hear dangerous dog
                        determination appeals [under Health and Safety Code section
                        822.0421 (b)] and compliance hearings [under section
                        822.042(c)] ... as set forth in Chapter 822, Subchapter D ofthe
                        Texas Health and Safety Code?

                  2.    If a dog owner chooses to appeal the dangerous dog
                        determination to the municipal court in Lake Jackson, Texas,
                        can the city refuse to hear the appeal claiming no competent
                        jurisdiction?

                  3.    Once the dog owner files his/her notice of appeal in municipal
                        court, may the city refer the appeal to another court, i. e. [,]
                        justice court or county court? Is the municipal court obligated
                        to hear the appeal as requested by the dog owner?




         ISee Letter from Honorable Jeri Venne, Brazoria County Criminal District Attorney, to Honorable Greg Abbott,
Attorney General of Texas, at 3 (Mar. 4, 2008) (on file with the Opinion Committee, also available at
http://www.texasattorneygeneral.gov) [hereinafter Request Letter]. See generally Brief from Sherri Russell, Lake
Jackson City Attorney, to Nancy Fuller, Chair, Opinion Committee, Attorney General of Texas, at 1-2 (Mar. 31,2008)
[hereinafter Lake Jackson Brief].
The Honorable Jeri Yenne - Page 2                         (GA-0660)




                   4.     Does the dog owner get to choose the location of appeal, i.e. [,]
                          municipal court, justice court, county court? Or is the citizen
                          required to file notice ofappeal at the location as set forth in the
                          dangerous dog determination notice or any other notice of
                          hearing pertaining to a dangerous dog?

Request Letter, supra note 1, at 3. You refer to hearings under section 822.042(c) as "compliance
hearings" and to hearings under section 822.0421 (b) as "dangerous dog determination appeals," and
we adopt that terminology in this opinion. Id.

        Chapter 822, subchapter D (sections 822.041 through 822.047) ofthe Health and Safety Code
regulates dangerous-dog owners. See TEX. HEALTH & SAFETY CODE ANN. ch. 822, subch. D
(Vernon 2003 & Supp. 2008). Section 822.041 (2) defines the term "dangerous dog" to be a dog that:

                           (A) makes an unprovoked attack on a person that causes
                   bodily injury and occurs in a place other than an enclosure in which
                   the dog was being kept and that was reasonably certain to prevent the
                   dog from leaving the enclosure on its own; or

                           (B) commits unprovoked acts in a place other than an
                   enclosure in which the dog was being kept and that was reasonably
                   certain to prevent the dog from leaving the enclosure on its own and
                   those acts cause a person to reasonably believe that the dog will
                   attack and cause bodily injury to that person.

Id § 822.041(2) (Vernon 2003); see also id § 822.041(3) (defining "dog"). Section 822.042(a)
requires the owner of the dog, upon learning that the dog is dangerous, to comply with four
requirements: (1) register the dog with the animal control authority; (2) restrain the dog at all times;
(3) obtain liability insurance covetage or show financial responsibility in a specified amount;
and (4) comply with applicable municipal or county regulations. 2 See id § 822.042(a); see also ide
§ 822.041(5) (defining "owner"). Under section 822.042(c), "[i]f, on application of any person, a
justice court, county court, or municipal court finds, after notice and hearing ... , that the owner of
a dangerous dog has failed to comply" with these four requirements, "the court shall order the animal
control authority to seize the dog ...." Id § 822.042(c). An owner's failure to comply may lead
to the dog's destruction and criminal prosecution of the owner for a Class C misdemeanor or, ifthe
owner is a repeat offender, a Class B misdemeanor. See id §§ 822.042(b), (e), .045.




          2A county or municipality may adopt additional requirements or restrictions pertaining to dangerous dogs so

long as the requirements or restrictions are not breed-specific and are more stringent than the statutory restrictions. TEX.
HEALTH & SAFETY CODE ANN. § 822.047 (Vernon 2003). Because your questions expressly involve compliance
hearings and dangerous-dog-determination appeals under chapter 822, subchapter D ofthe Health and Safety Code,we
do not consider the impact of any city charter provisions or city ordinances that may be relevant.
The Honorable Jeri Yenne - Page 3               (GA-0660)



          A person learns that he or she is the owner ofa dangerous dog in one ofthree ways; relevant
 to your question is the circumstance in which "the owner is informed by the animal control authority
 that the dog is a dangerous dog under section 822.0421." Id. § 822.042(g)(3). Section 822.0421 (to
 which section 822.042(g)(3) refers) authorizes an animal control authority to investigate a report that
 a dog has made unprovoked attacks or committed unprovoked threatening acts outside of a secure
.enclosure and, after receiving witnesses' sworn statements, to determine whether the dog is
 dangerous, and to notify the owner of the determination. See ide § 822.0421(a); see also id
 § 822.041(2) (defining "dangerous dog"). Under section 822.0421(b), the owner may appeal the
 animal control authority's determination within fifteen days "to ajustice, county, or municipal court
 of competent jurisdiction." Id § 822.0421 (b).

        You tell us that your office has received a question from the Lake Jackson City Attorney
about the Lake Jackson Municipal Court's jurisdiction to hear, in particular, a dangerous-dog-
determination appeal under section 822.0421 (b). See Request Letter, supra note 1, at 1. The City
Attorney is concerned that the municipal court, which is not a court of record, is not a court of
"competent jurisdiction" for purposes of section 822.0421(b). See id As you explain the City
Attorney's argument, she "maintains that the matter must be 'criminal in nature' before the
municipal court has jurisdiction [and that the municipal court therefore does not have jurisdiction
over dangerous-dog-determination appeals] because the authority does not come from the general
statutes governing municipal courts." Id. Although you do not detail the reasons for your questions
about a municipal court's jurisdiction over compliance hearings under section 822.042(c), we
assume they similarly stem from the fact that the Lake Jackson Municipal Court is not a court of
record and does not, under general statutes, have jurisdiction over matters that are not criminal in
nature.

        The Legislature has provided for the creation of municipal courts by statute in accordance
with the Legislature's constitutional authority to establish "such other courts" as necessary. See TEX.
CaNST. art. V, § 1 (vestingjudicial power in "one Supreme Court, in one Court ofCriminal Appeals,
in Courts of Appeals, in District Courts, in County Courts, in Commissioners Courts, in Courts of
Justices of the Peace, and in such other courts as may be provided by law" (emphasis added));
see also Tex. Att'y Gen. Ope No. DM-427 (1996) at 2 (stating that "municipal courts are not
constitutionally created courts but rather exist only by virtue of the [L]egislature's constitutional
power to 'establish such other courts as it may deem necessary'" (quoting TEX. CaNST. art. V, § 1)).
The Legislature has provided for the creation oftwo kinds ofmunicipal courts: municipal courts and
municipal courts of record. See TEX. GaV'T CaDE ANN. §§ 29.002 (Vernon 2004) (creating a
municipal court in each municipality), 30.00003(a) (permitting a municipal governing body to create,
in addition to the municipal court created under section 29.002, a municipal court of record if the
governing body determines that the creation is necessary to more efficiently dispose of cases).
Because your questions relate specifically to a municipal court that is not a court ofrecord, we limit
our response to such courts, and we use the term "municipal court" generally to refer only to
municipal courts, established under G~vernment Code chapter 29, that are not courts of record.

     Before we examine a municipal court's jurisdiction in relation to your questions, we
summarize general jurisdictional principles. The term "jurisdiction" "refers to a court's authority
The Honorable Jeri Yenne - Page 4              (GA-0660)



to adjudicate a case." Reiss v. Reiss, 118 S.W.3d439, 443 (Tex. 2003) (citing Dubai Petroleum Co.
v. Kazi, 12 S.W.3d 71, 75 (Tex. 2000)); In re Sheppard, 193 S.W.3d 181, 185 (Tex. App.-Houston
[1st Dist.] 2006, no pet.) (citing Reiss, 118 S.W.3d at 443). Whether a court has jurisdiction is a
question of law. See Tex. Dep't ofParks & Wildlife v. Miranda, 133 S.W.3d 217,226 (Tex. 2004)
(citing Tex. Natural Res. Conservation Comm'n v. IT-Davy, 74 S.W.3d 849,855 (Tex. 2002))
(subject-matterjurisdiction); BMC Software Belgium v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002)
(citing Hotel Partners v. Craig, 993 S.W.2d 116, 120 (Tex. App.-Dallas 1994,writ denied))
(personal jurisdiction).

        Courts considering civil matters have stated that jurisdiction comprises two components:
subject-matter jurisdiction and personal jurisdiction over a party. See CSR Ltd. v. Link, 925 S.W.2d
591, 594 (Tex. 1996); Fed. Underwriters Exch. v. Pugh, 174 S.W.2d 598, 600 (Tex. 1943); see also
Ace Ins. Co. v.' Zurich Amer. Ins. Co., 59 S.W.3d 424,428 (Tex. App.-Houston [1st Dist.] 2001,
pet. denied) (defining subject-matter jurisdiction and personal jurisdiction (quoting United States v.
Morton, 467 U.S. 822, 828 (1984)). Subject-matter jurisdiction "refers to the court's power to hear
a particular type of suit" and "exists by operation of law only." CSR Ltd., 925 S.W.2d at 594; Fed.
Underwriters Exch., 174 S.W.2d at 600. Subject-matter jurisdiction comprises both subject-matter
and territorial components. See Lange v. State, 639 S.W.2d 304, 305 (Tex. Crim. App. 1982),
superseded by rule on other grounds as stated by Volosen v. State, 227 S.W.3d 77,81 n.12 (Tex.
Crim. App. 2007); Estrada v. State, 148 S.W.3d 506, 508 (Tex. App.-EI Paso 2004, no pet.).
Personal jurisdiction, on the other hand, "concerns the court's power to bind a particular person
or party" and "can be conferred by consent or waiver." CSR Ltd., 925 S.W.2d at 594; Fed.
Underwriters Exch., 174 S.W.2d at 600; see also Kawasaki Steel Corp. v. Middleton, 699 S.W.2d
199,200 (Tex. 1985) (setting out the two elements ofpersonal jurisdiction: (1) the defendant must
be amenable to the court's jurisdiction, and (2) the plaintiff must invoke that jurisdiction by valid
service of process).

        Government Code chapter 29, which concerns municipal courts generally, provides such
courts with "exclusive original jurisdiction within the municipality's territorial limits and property
owned by the municipality located in the municipality's extraterritorial jurisdiction in all criminal
cases that" arise under municipal ordinances and that are punishable by a fine not to exceed a certain
amount. TEX. GOV'TCODEANN. § 29.003(a) (Vernon Supp. 2008); accordTEx.CODECRIM.PROC.
ANN. art. 4.14(a) (Vernon 2005); cf TEx. GOV'T CODE ANN. § 30.00005(a) (Vernon Supp. 2008)
(stating that a municipal court ofrecord "has the jurisdiction provided by general law for municipal
courts"). A municipal court also has "concurrent jurisdiction ,with the justice court of a precinct in
which the municipality is located" in certain other criminal cases "arising under state law that arise
within the municipality's territorial limits or property owned by the municipality located in the
municipality's extraterritorial jurisdiction" and that are punishable by fine and sanctions not
consisting ofconfinement injail or imprisonment. TEX. GOV'T CODE ANN. §29.003(b)-(c) (Vernon
Supp. 2008); accord TEX. CODE CRIM. PROC. ANN. art. 4.14(b) (Vernon 2005); cf TEx. GOV'T CODE
ANN. § 30.00005(a) (Vernon Supp. 2008) (stating that a municipal court of record "has the
jurisdiction provided by general law for municipal courts"); id § 30.00005(c) (allowing a municipal
governing body to provide a municipal court of record with jurisdiction concurrent with a justice
court in any precinct in which the municipality is located in certain.criminal cases). Nothing in
The Honorable Jeri Yenne - Page 5                    (GA-0660)



Government Code chapter 29 authorizes a municipal court to exercise jurisdiction over civil matters.
See generally ide §§ 29.001-.105 (Vernon 2004 & Supp. 2008).

       We now consider a municipal court's jurisdiction under Health and Safety Code sections
822.042(c) and 822.0421(b). See TEX. HEALTH & SAFETY CODE ANN. §§ 822.042(c), .0421(b)
(Vernon 2003). Because section 822.042(c) pertains to a compliance hearing by a "municipal court"
while section 822.0421 (b) pertains to an appeal of a dangerous-dog determination to "a municipal
court of competent jurisdiction," we analyze the two statutes separately. Id

I.      Whether a Municipal Court Has Jurisdiction to Consider Applications Alleging That
        a Dangerous-Dog Owner has Failed to Comply With Statutory Requirements or to
        Hear Appeals of an Animal Control Authority's Determination That a Dog is
        Dangerous

        A.     A municipal court's jurisdiction under Health and Safety Code section 822.042(c)

         You first question a municipal court's authority under section 822.042(c) to hear an
 application that a dangerous-dog owner has failed to comply with section 822.042(a)' s requirements.
.SeeRequest Letter, supra note 1, at 3. Section 822.042(c) expressly lists a "municipal court" as a
 court that may adjudicate an application alleging that a dangerous-dog owner has failed to comply
 with the statutory requirements set forth in section 822.042(a) or (b). TEX. HEALTH & SAFETY CODE
 ANN. § 822.042(c) (Vernon 2003); see also id § 822.042(a)-(b) (setting out requirements with which
 dangerous-dog owner must comply and providing that a dangerous-dog owner who does not comply
 must deliver the dog to the animal control authority within thirty days). A municipal court that is
 not a court of record is still a municipal court. 3

        Your question appears to suggest, however, that section 822.042(c) is insufficient by itself
to grant to a municipal court jurisdiction over noncriminal compliance hearings. In those instances
where a compliance hearing is not a criminal matter, therefore, we understand your question to
suggest that a municipal court lacks jurisdiction to adjudicate compliance hearings. 4 But see TEX.
HEALTH & SAFETY CODE ANN. § 822.045 (Vernon 2003) (stating that a person who fails to comply
with section 822.042 commits a criminal offense).

        Such a compliance hearing-which is initiated by an "application from any person"-is not
criminal in nature. TEX. HEALTH & SAFETY CODE ANN. § 822.042(c) (Vernon 2003); see Timmons
V. Pecorino, 977 S.W.2d 603, 604-05 (Tex. Crim. App. 1998) (Price, J., concurring in denial of
leave to file writ ofmandamus); see also Tex. Att'y Gen. Ope No. GA-0316 (2005) at 4 (stating that
nonconsent-tow hearings "are clearly not criminal matters" because they "are not designed to secure



         3you do not ask whether the term "municipal court" in section 822.042(c) encompasses municipal courts of
record. See generally Request Letter, supra note 1.

        4For a similar argument regarding section 822.0421 (b), see generally Lake Jackson Brief, supra note 1.
The Honorable Jeri Yenne - Page 6              (GA-0660)



a conviction and punishment" and are not initiated by a complaint "but ... by written request from
the person whose vehicle has been towed").

        For several reasons, we conclude that section 822.042(c) provides a municipal court
jurisdiction to conduct dangerous-dog compliance hearings where the court also has territorial and
personal jurisdiction. The court's jurisdiction is thus cumulative ofthe jurisdiction that Government
Code chapter 29 provides municipal courts.

        First, the Legislature has constitutional authority to create municipal courts and to provide
them withjurisdiction. TEX. CONST. art. V, § 1 (vesting judicial power in "such other courts as may
be provided by law"). Nothing requires the Legislature to provide jurisdiction only in the acts
establishing a particular court. Thus, the jurisdiction of a municipal court can be established in a
statute outside of Government Code chapter 29, and the Legislature has, in fact, done so in at least
one other instance. See TEx. TRANSP. CODE ANN. § 682.011(a) (Vernon Supp. 2008) (authorizing
a person whom a hearing officer has determined violated a municipal vehicle parking or stopping
ordinance to appeal the determination to a municipal court).

         Second, in construing a statute, we must presume that the Legislature intended the entire
statute to be effective. See TEX. GOV'T CODE ANN. § 311.021 (2) (Vernon 2005). "[W]e give effect
to all its words and, ifpossible, do not treat any statutory language as mere surplusage." State v.
Shumake~ 199 S.W.3d 279, 287 (Tex. 2006) (citing Cont'l Cas. Ins. Co. v. Functional Restoration
Assocs., 19 S.W.3d393, 402 (Tex. 2000)); see also In re Mo. Pac. R.R., 998 S.W.2d 212,216 (Tex.
1999) (stating that a court does not "lightly presume that the Legi~lature may have done a useless
act"). To conclude that section 822.042(c) does not provide j~risdiction to municipal courts to
conduct compliance hearings-when no other statute does so-renders ineffective section
822.042(c)'s express reference to a municipal court. Moreover, section 822.042(c) cannot be said
to refer only to municipal courts of record, which may have some civil jurisdiction under
Government Code chapter 30 to hear cases regarding the enforcement of "municipal ordinances
enacted under Subchapter A, Chapter 214, Local Government Code ['Municipal Regulation of
Housing and Other Structures'], or Subchapter E, Chapter 683, Transportation Code ['Junked
Vehicles: Public Nuisance; Abatement']." TEX. GOV'TCODEANN. § 30.00005(d)(1) (Vernon Supp.
2008). Thus, even ifa municipal court ofrecord has been granted authority to hear civil cases under
Government Code chapter 30, that authority cannot extend to proceedings under Health and Safety
Code chapter 822, subchapter D. A municipal court of record consequently has jurisdiction over
compliance hearings only if section 822.042(c) supplies it.

        And finally, this office suggested in 2005 that chapter 822 provides an "isolated grant[] of
authority to municipal courts to conduct hearings for a particular purpose." Tex. Att'y Gen. Ope No.
GA-0316 (2005) at 5. Analogously, in 1998 four members ofthe Texas Court of Criminal Appeals
suggested that sections 822.002 and 822.003 of the Health and Safety Code, which authorize "[a]
justice court, county court, or municipal court" to order the seizure and destruction ofa dog that has
caused death or serious bodily injury to a person, "may well confer jurisdiction upon" municipal
courts "for this specific type of action." TEX. HEALTH & SAFETY CODE ANN. §§ 822.002(a),
.003(d)-(e) (Vernon 2003); Timmons, 977 S.W.2d at 604 n.3.
The Honorable Jeri Yenne - Page 7               (GA-0660)



         In sum, section 822.042(c) provides a municipal court that is not a court of record with
jurisdiction over compliance hearings held under that subsection. Whether a municipal court also
has territorial and personal jurisdiction is a question of law that the trial court must resolve in light
of the particular facts. See BMC Software Belgium, 83 S.W.3d at 794; LeBlanc v. Kyle, 28 S.W.3d
99, 100-01 (Tex. App.-Texarkana 2000, pet. denied) (weighing conflicting allegations regarding
the defendant's contact with the area over which the court had jurisdiction); accord C-Loc Retention
Sys. v. Hendrix, 993 S.W.2d473, 476 (Tex. App.-Houston [14th Dist.] 1999, no pet.); see also Tex.
Att'y Gen. Ope No. GA-0446 (2006) at 18 ("Questions of fact are not appropriate to the opinion
process.").

        B.    A municipal court's jurisdiction under Health and Safety Code section
              822.0421(b)

        We next con~ider a municipal court's jurisdiction under section 822.0421(b) to hear an
appeal ofan animal control authority's determination that a particular dog is dangerous. See Request
Letter, supra note 1, at 3. You do not specify whether the animal control authority is a municipal
animal control office, a county animal·control office, or a county sheriff. See TEX. HEALTH &
SAFETY CODE ANN. § 822.041(1) (Vernon 2003) (defining "animal control authority"). We assume
that you refer to a dangerous-dog determination made by a municipal animal control office under
section 822.0421(a). See ide § 822.0421 (a) (allowing an animal control authority to investigate a
report that and to determine whether a particular dog is dangerous).

        Section 822.0421 (b) allows the owner ofa dog that an animal control agency has determined
is dangerous to appeal that determination "to a justice, county, or municipal court of competent
jurisdiction." Id. § 822.0421 (b). The Lake Jackson attorney, you indicate, equates the phrase
"municipal court of competent jurisdiction" for purposes of Health and Safety Code section
822.0421 (b) with a municipal court of record. See Request Letter, supra note 1, at 1. Texas courts
have indicated that a dangerous-dog appeal under section 822.0421 (b) is not a criminal proceeding.
See In re Loban, 243 S.W.3d 827, 830 (Tex. App.-.Fort Worth 2008, no pet.) (stating that a
municipal court of record's "affirmance" of the municipal animal control officer's dangerous-dog
determination "is not a criminal action"); Timmons, 977 S.W.2d at 604 (Price, J., concurring in
denial ofapplication for writ ofmandamus) (stating that a court order under Health and Safety Code
sections 822.001-.004 requiring the destruction ofa dog causing the death ofor serious bodily injury
to a person is "in no way ... considered 'criminal"').

        Nothing in chapter 822 defines the term "court of competent jurisdiction" for purposes of
section 822.0421 (b), but we note that the phrase applies to justice and county courts as well as to
municipal courts: "An owner ... may appeal ... to a justice, county, or municipal court of
competent jurisdiction." TEx. HEALTH & SAFETY CODE ANN. § 822.0421 (b) (Vernon 2003). The
phrase '" court ofcompetent jurisdiction' ... usually ... refer[s] to subject-matterjurisdiction." Ace
Ins. Co. V. Zurich Amer. Ins. Co., 59 S.W.3d 424, 428 (Tex. App.-Houston [1st Dist.] 2001, pet.
denied) (quoting United States v. Morton, 467 U.S. 822,828 (1984)); see Foreness v. Hexamer, '971
S.W.2d 525, 529, 531 (Tex. App.-Dallas 1997, pet. denied) (stating that "[a] 'court of competent
jurisdiction' is one with subject-matter jurisdiction" to issue a judgment in a case); State V. Hall,
The Honorable Jeri Yenne - Page 8                         (GA-0660)



829 S.W.2d 184, 187 (Tex. Crim. App. 1992) (for purposes of Code of Criminal Procedure article
12.05, "a court ofcompetent jurisdiction is a court with jurisdiction to try the case" (citing Ex parte
Ward, 560 S.W.2d 660, 664 (Tex. Crim. App~ 1978)). As we stated above however, subject-matter
jurisdiction has both a subject-matter and a geographic component. See supra page 4. And in this
case, we believe the phrase "court ofcompetentjurisdiction" in section 822.0421 (b) refers to a court
with territorial jurisdiction in the matter. 5 This ascribes meaning to the phrase while effectuating the
legislative intent, clear from the statute's plain language, to permit municipal courts to consider
appeals of dangerous-dog determinations.

        In sum, section 822.0421 (b) provides a municipal court with jurisdiction over an appeal of
a municipal animal control office's dangerous-dog determination. As we stated above, the municipal
court also must have territorial jurisdiction. See supra page 4.

II.       Whether a Municipal Court May Refuse to Hear or May Refer an Appeal ofa
          Dangerous-Dog Determination Made Under Section 822.0421(a)

        We answer your second and third questions together. You ask second whether, if a dog
owner chooses to appeal an animal control authority's determination that the owner's dog is
dangerous to the Lake Jackson municipal court, the city may refuse to hear the appeal claiming that
it does not have competent jurisdiction. Request Letter, supra note 1, at 3. And you ask third
whether, once a dog owner files a "notice ofappeal [ofa dangerous-dog determination] in municipal
court," the "city [may] refer the appeal" to a justice court or county court or, conversely, whether the
municipal court is obligated to hear the appeal. Request Letter, supra note 1, at 3. By "refer," we
understand you to ask whether the municipal court may transfer the appeal to a county or justice
court.

         Given our answer to your first question, we conclude that the municipal court may not, on
the grounds of a lack of subject-matter jurisdiction, refuse to hear an appeal of a dangerous-dog
determination by a municipal animal control authority ifthe court has jurisdiction over the relevant
territory. See supra. A municipal court that has territorial jurisdiction over an appeal filed with the
court must hear the appeal. Conversely, a municipal court may determine that it does not have
territorial jurisdiction in the matter and may refuse to hear the appeal on that basis.

        A municipal court may not, however, transfer a dangerous-dog-determination appeal to a
justice or county court. State statutes do not provide for such a transfer. 6 See generally TEX.


          5The dog owner, by filing an appeal with the municipal court, would submit to the municipal court's personal
jurisdiction. Cf Von Briesen, Purtell, & Roper, S.C. v. French, 78 S.W.3d 570, 575 (Tex. App.-Amarillo 2002, pet.
dism'd w.o.j .) (stating that in Texas once a party has filed an answer or otherwise appeared in a case, it is subject to the
court's personal jurisdiction).

        6The appellant in Allison v. State, a 2002 decision of the First District Court of Appeals, contended that "a
municipal court has no authority to transfer a case to the nearest justice of the peace." Allison v. State, 2002 WL
31388717, *2 (Tex. App.-Houston [1st Dist.] 2002, pet. refd) (not designated for publication). The court declined
                                                                                                        (continued...)
The Honorable Jeri Yenne - Page 9                      (GA-0660)




HEALTH & SAFETY CODE ANN. ch. 822, subch. D (Vernon 2003 & Supp. 2008). By comparison,
Government Code section 74.121(a) generally authorizes "[t]he judges of constitutional county
courts, statutory county courts, justice courts, and small claims courts in a county [to] transfer cases
to and from the dockets of their respective courts." TEX. GOV'T CODE ANN. § 74.121(a) (Vernon
2005). By not including municipal courts, section 74.121 (a) suggests that a municipal court may not
transfer cases to county or justice courts. In addition, various statutes allow certain municipalities
with more than one municipal court to adopt ordinances permitting the transfer ofcases between the
municipal courts. See id §§ 29.101(d)(2), .102(d)(2), .103(d)(2) (Vernon 2004) (pertaining to a
municipality ofmore than 250,000; a municipality of 130,001 to 285,000; and the City ofEI Paso).
But no statute recognizes a transfer between a municipal court and a county orjustice court. Because
the Legislature has not provided for the possibility of transferring dangerous-dog-determination
appeals between a municipal court and a justice or county court, a municipal court may not transfer
the appeal and is obligated to hear it (assuming the court has territorial jurisdiction).

III.     Whether, in Filing an Appeal of a Dangerous-Dog Determination, the Dog Owner May
         Choose Between Justice Court, County Court, or Municipal Court

         Fourth and finally, you ask whether a dog owner may choose to file an appeal ofa dangerous-
dog determination in a county court, justice court, Qr municipal court. Request Letter, supra note
1, at 3. Or, you ask, must the dog owner file the appeal "at the location as set forth in the dangerous
dog determination notice or any other.notice of hearing pertaining to a dangerous dog." Id. In
connection with this question, you have furnished a copy ofa "Notice to Owner ofDangerous Dog"
form. 7 The Notice, which bears the letterhead of the City of Lake Jackson Police Department,
informs a dog owner that the City of Lake Jackson Animal Control Division has investigated an
alleged occurrence involving a particular dog and has determined that the dog is dangerous. See
Notice, supra note 8, at 1. The Notice further informs the dog owner that he or she has "15 days
from the date ofthis notice to appeal the determination that you own a dangerous dog to the City of
Lake Jackson Municipal Court." Id at 1-2.

         Section 822.0421 (b) on its face allows a dog owner to appeal a dangerous-dog determination
to a county, justice, or municipal court with "competentjurisdiction"-which we have equated with
territorial jurisdiction. See TEx. HEALTH & SAFETY CODE ANN. § 822.0421(b) (Vernon 2003). A
municipality may not, by order ofits animal control authority or otherwise, limit the courts to which
a dog owner may appeal where the Legislature has provided, without limitation, that more than one
court has subject-matter jurisdiction. Rather, the dog owner may choose to file the appeal in any
county, justice, or municipal court that has subject-matter, including territorial, jurisdiction.




         6(... continued)
to consider the issue because the appellant "failed to support his argument on this issue with legal authority or with
references to the record." Id This is the only case we. fmd that mentions the issue.

       7Facsimile from Brazoria County Criminal District Attorney's Office (May 9, 2008) (on file with the Opinion
Committee) [hereinafter "Notice"].
The Honorable Jeri Yenne - Page 10            (GA-0660)



                                       SUMMARY

                       A municipal court established under Government Code
               chapter 29 has jurisdiction under Health and Safety Code section
               822.042(c) over a compliance application filed under that section if
               the court also has territorial and personal jurisdiction. Such a
               municipal court also has jurisdiction under Health and Safety
               Code section 822.0421(b) over an appeal of a municipal animal
               control authority's dangerous-dog determination made under section
               822.0421 (a) if the court also has territorial jurisdiction. The phrase
               "court of competent jurisdiction" in section 822.0421 (b) refers to a
               court with territorial jurisdiction over the matter.

                       A municipal court may not, on the grounds of a lack of
               subject-matter jurisdiction, refuse to hear an appeal of a dangerous-
               dog determination by a municipal animal control authority ifthe court
               has territorial jurisdiction. The court may, however, determine that
               it does not have territorial jurisdiction. A dog owner may file an
               appeal of a municipal animal control authority's dangerous-dog
               determination with any municipal court, justice court, or county
               court-all ofwhich have jurisdiction under section 822.042(c)-that
               also has territorial jurisdiction. A municipal court may not transfer
               a dangerous-dog-determination to a county or justice court and is
               obligated to hear the appeal. A municipality may not, by order of its
               animal control authority or otherwise, dictate the court to which a dog
               owner may appeal a dangerous-dog determination if more than one
               court has subject-matter, including territorial, jurisdiction.




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee